DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 07/14/2022. Claims 1-23 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

                                     EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given over the phone conversation and via email with Joel Weiss (Reg. No. 44398) on 03/16/2022. 
 The application has been amended as follows:
Please replace claim 1 with:
1.	A mobile device comprising enhanced travel security features, the mobile device comprising:
a memory;

at least one monitor device, said monitor device for detecting tampering with the mobile device, the tampering occurring between the start device confiscation time and the end device confiscation time;
an executable re-image file for re-imaging, upon a command from the mobile device, a software image of the mobile device, said re-image file stored in the memory prior to the start device confiscation time;
a secure i/o pathway through the memory to the re-image file, the secure i/o pathway passes through the memory, is not secure at an i/o point to the memory, but is secure at an i/o point to the re-image file;
wherein, after the end device confiscation time and in response to the detecting of said tampering, the mobile device prompts the user for a secure identifier; [[and]]
wherein, upon receipt of said secure identifier, said mobile device opens the secure i/o pathway and executes said re-image file.
Please cancel claim 9.
Please replace claim 12 with:
12.	A method of enhancing travel security features associated with a mobile device, the method comprising:
operating a time clock to store a start device confiscation time in a memory and to store an end device confiscation time in the memory;
monitoring the mobile device to detect tampering within the mobile device, the tampering occurring between the start device confiscation time and the end device confiscation time; and
after the end device confiscation time and in response to the detecting of said tampering, prompting the user for a secure identifier; 
upon receipt of said secure identifier, opening a secure i/o pathway to a re-image file, said secure i/o pathway that enables execution of an executable re-image file, the re-image file for re-imaging a software image of the mobile device, said re-image file being stored in the memory, and containing a pre-tampered image of the mobile device; 
wherein the secure i/o pathway passes through the memory, is not secure at an i/o point to the memory, but is secure at an i/o point to the re-image file.  

Please cancel claim 20.

Allowable Subject Matter
Claims 1-8, 10-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates to a method of enhancing travel security features associated with a mobile device is provided. The method may include operating a time clock to store a start device confiscation time in a memory and to store an end device confiscation time in the memory, monitoring the mobile device to detect tampering occurring between the start device confiscation time and the end device confiscation time, and in response to the detecting of tampering, prompting the user for a secure identifier. Upon receipt of the secure identifier, the method may include opening a secure i/o pathway to a re-image file. The secure i/o pathway preferably enables execution of an executable re-image file. The re-image file may be used to re-image a software image of the mobile device. The re-image file may contain a pre- tampered image of the mobile device.


The closest relevant prior art made of record are:
WO2011087499 teaches an object of the present invention is to provide an FPGA-based AES encryption and decryption network communication device with fast data processing speed and simple logic structure.

JP5945872B2 teaches tamper-resistant control unit 36, to ensure the tamper-resistance of the settlement terminal device 1. The "tamper-resistant", unauthorized analysis of the device inside of software and hardware, illegal seizure of the modified or inside the device information, modification, refers to the resistance to the attacks that unavailable. In other words, tamper resistance is, for example, difficulty of analysis of the data that the internal structure and storage software or hardware is provided. By providing a tamper-resistant, for example to protect information service receiver (e.g. a customer), transactions can be safely perform. Information service receiver are stored, for example, in SRAM 37, the tamper-resistant control unit 36, unauthorized analysis 
KR20100114110 teaches Novel systems and methods are provided for accessing data stored in a secure or tamperproof storage device in a wireless communication device. The wireless communication device may include a biometric sensor that captures a biometric sample of the user. The captured biometric sample may be compared to a known biometric sample of the user stored in the memory device of the wireless communication device. If the captured biometric sample matches one of the known biometric samples, the user is allowed access to the tamper resistant storage device for a preset amount of time. The user may delete existing data stored in the tamper resistant storage device, add new data, modify existing data, or list existing data.
Murray (US2016/0042202) teaches Law enforcement must deal with ensuring that proper procedures are followed whenever acquiring any evidence, including cell phones, which can have large amounts of data stored on the phone. Clearly, a law enforcement officer is motivated to ensure that he or she is not accused of improper handling or tampering of a seized cell phone. Likewise, law enforcement's forensic examiners prefer that a seized cell phone be delivered in its original state. Hence, such examiners would benefit from a solution to mitigate data deletion, tampering, and corruption while a cell phone is in custody of law enforcement.
Printemps (US10,644,622) teaches a computer-implemented method for managing a real-time clock having a drift and being embedded in a portable tamper-resistant device, which receives applicative data when performing a banking transaction with another device. comprises a step of extracting a time from the applicative data, the method also includes a step of compensating the drift by updating the real-time clock based on said time.
Bradley (US2017/0353497) teaches in the context of a server/client device configuration, remote triggering of a data wipe or reimaging of the client device may be initiated by way of placing a command from an enterprise server in a command queue, which the client device then accesses to fetch commands intended for the client device. The client device automatically executes the action(s) associated with the command without the need for user interaction upon fetching the command from the command queue. Furthermore, the user of the client device is locked out during execution of the fetched command, thereby preempting the user from halting or tampering with the data securement process. Specifically, in the event that non-compliant activity by a client device reaches a threshold level of severity, an administrator may initiate a security measure to completely wipe all the data on the client device or cause the client device to revert back to a default state.
Horning (US2005/0183072) teaches Systems and methods are disclosed for protecting a computer program from unauthorized analysis and modification. Obfuscation transformations can be applied to the computer program's local structure, control graph, and/or data structure to render the program more difficult to understand and/or modify. Tamper-resistance mechanisms can be incorporated into the computer program to detect attempts to tamper with the program's operation. Once an attempt to tamper with the computer program is detected, the computer program reports it to an external agent, ceases normal operation, and/or reverses any modifications made by the attempted tampering. The computer program can also be watermarked to facilitate identification of 
Reazyee (US9,699,870) teaches A payment reader includes a tamper detection system for monitoring and protecting against attempts to tamper with the payment reader. The tamper detection system includes tamper detection devices such as tamper switches or tamper meshes, and tamper detection circuitry to control and interface with the tamper detection devices. Pulses are selectively provided from each of a plurality of tamper pins of the tamper detection circuitry to an associated tamper detection device, and a tamper attempt is identified if that pulse is not received at an associated tamper pin. All other tamper pins are switched to an input state, and a tamper attempt is also identified if an aberrant signal is received at the tamper pins while in the input state.
Saitoh (US2017/0140364) teaches Settlement terminal device 11 is portable, and includes first information processor 15 and “secured” second information processor 17. The “secured” means tamper resistant. The “tamper” indicates attacks that attempt to wrongly analyze and change software and hardware inside the information processing device and to wrongly seize, change, and disable information inside the information processing device. Therefore, “tamper resistance” indicates resistance to the attacks. It is possible to, for example, protect information of a customer and to safely perform a transaction in the settlement process with tamper resistance.
Fitzgerald(US2013/0091564) teaches The invention is directed to systems and methods for detecting the loss, theft or unauthorized use of a device and/or altering the functionality of the device in response. In one embodiment, a method includes detecting that a security compromise event has occurred for a mobile device. The method also includes altering a function of the mobile device in response to the security compromise event to mitigate loss of control by an authorized user. Altering the function of the mobile device includes denying access to data stored on the mobile device.
Fitzgerald(8719909) teaches (67) In various embodiments of the invention, security compromise events may be detected when an unauthorized user attempts to tamper with a security provision of the mobile device. For example, conditions leading to a determination of tampering may include determining that an unauthorized user attempted to mask the reported location of the mobile device; attempted to re-route an electronic address in the mobile device; attempted to bypass a password prompt provided by the mobile device; attempted a brute force password attack on the mobile device; attempted to install applications intended to thwart operation system security, and combinations thereof.

However, none of closest prior arts mentioned above teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 12, and 23. For example, none of the cited prior art, alone or in combination, teaches or suggest the steps of “monitor device for detecting tampering with the mobile device, the tampering occurring between the start device confiscation time and the end device confiscation monitoring the mobile device to detect tampering within the mobile device, the tampering occurring between the start device confiscation time and the end device confiscation time; upon receipt of said secure identifier, opening a secure i/o pathway to a re-image file, said secure i/o pathway that enables execution of an executable re-image file, the re-image file for re-imaging a software image of the mobile device, said re-image file being stored in the memory, and containing a pre-tampered image of the mobile device; wherein the secure i/o pathway passes through the memory, is not secure at an i/o point to the memory, but is secure at an i/o point to the re-image file”  in view of other limitations of claim 12, and ” monitor device for detecting tampering with the mobile device, the tampering occurring between the start device confiscation time and the end device confiscation time; an executable re-image file for re-imaging, upon a command from the mobile device, a software image of the mobile device, said re-image file stored in the memory prior to the start device confiscation time; a secure i/o pathway through the memory to the re-image file, the secure i/o pathway being unsecured at an i/o point to the memory but secure at an i/o point within the memory, the i/o point within the memory that provides a traversable gateway to the re-image file” in view of other limitations of claim 23.   Therefore, the claims are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496